Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-27-2006

DeGrange v. West
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3050




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"DeGrange v. West" (2006). 2006 Decisions. Paper 688.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/688


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                  NO. 05-3050
                               ________________

                     CHRISTOPHER TODD DEGRANGE,

                                            Appellant

                                         v.

                                   J. P. WEST

                   ____________________________________

                 On Appeal From the United States District Court
                    For the Eastern District of Pennsylvania
                          (D.C. Civ. No. 03-cv-05753)
                    District Judge: Honorable Jan E. Dubois
                 _______________________________________

                   Submitted Under Third Circuit LAR 34.1(a)
                                 June 1, 2006

              Before: McKee, Fuentes and Nygaard, Circuit Judges.

                              (Filed: July 27, 2006)


                           _______________________

                                  OPINION
                           _______________________

PER CURIAM

    Christopher Todd DeGrange appeals from the order of the United States District


                                        1
Court for the Eastern District of Pennsylvania granting summary judgment in favor of the

defendant, J.P. West. We will affirm.

      In late 2003, DeGrange filed a civil rights complaint against West, former director

of the Star program, a sex offender treatment program run by Care Link, Inc. (“Care

Link”), at Norristown State Hospital, Pennsylvania. DeGrange alleged that he was

confined to Care Link while he was a state prisoner in the custody of the Montgomery

County Court, and that he received treatment from 1993 until 2002.1 DeGrange asserted

that West violated his constitutional rights during that time. Among other things, he

alleged that West deprived him of assistance of counsel and legal resources, forced him to

incriminate himself during the course of his therapy, conducted illegal searches and

seizures, and inflicted cruel and unusual punishment. DeGrange sought declaratory and

injunctive relief. The matter proceeded to discovery. West filed a motion for summary

judgment, to which DeGrange filed a response. The District Court granted the motion for

summary judgment, concluding that DeGrange’s claims for injunctive and declaratory

relief were moot. DeGrange’s motion for reconsideration was denied.2

      DeGrange appeals. We have jurisdiction under 28 U.S.C. § 1291. We exercise



      1
        In his brief, DeGrange states that his commitment to the Star program was
voluntary.
      2
        DeGrange’s statement of the case in his brief suggests that improprieties
occurred in the proceedings in District Court. For example, he contends that the District
Court and West “entered into an agreement for a summary judgment.” We note that the
record does not support his version of the procedural history of the case.

                                            2
plenary review over a District Court’s grant of summary judgment and apply the same

test applied by the District Court. Saldana v. Kmart Corp., 260 F.3d 228, 231 (3d Cir.

2001). Summary judgment is proper when, viewing the evidence in the light most

favorable to the nonmovant, there is no genuine issue of material fact and the moving

party is entitled to judgment as a matter of law. Id. at 232; Fed. R. Civ. P. 56(c). If the

moving party meets the initial burden of establishing that there is no genuine issue, the

burden shifts to the nonmoving party to produce evidence of a genuine issue for trial.

Specifically, the party opposing summary judgment “may not rest upon the mere

allegations or denials of the . . . pleading”; the party’s response, “by affidavits or as

otherwise provided in this rule, must set forth specific facts showing that there is a

genuine issue for trial.” Saldana, 260 F.3d at 232 (citing Fed. R. Civ. P. 56(e);

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986)).

       Upon review of the record, we agree with the District Court that DeGrange’s

claims for injunctive and declaratory relief were moot when he filed his complaint.

During discovery, DeGrange confirmed that his claims were against West as the sole

defendant, for events that occurred during the time of her employment as the Star

program director. He admitted that West ended her employment with Care Link on

November 9, 2001, and that he since has resisted her efforts to include him in the program

she currently runs. In his complaint, DeGrange stated that he was no longer at Care Link

and was living in Philadelphia. There was no showing that it was reasonably likely that

he ever would be returned to the Star program, or to West’s treatment care at any

                                               3
location. Accordingly, as discussed by the District Court, it appears that DeGrange’s

complaint falls short of showing a live case or controversy. After West’s and his own

departures from the Star program, he no longer had standing to bring an action for

prospective relief, as he was no longer subject to the alleged constitutionally-violative

conditions. See Abdul-Akbar v. Watson, 4 F.3d 195, 206-07 (3d Cir. 1993); Weaver v.

Wilcox, 650 F.2d 22, 27 (3d Cir. 1981).

       We have considered DeGrange’s arguments in his brief, and we conclude that they

are without merit. We will affirm the District Court’s judgment.




                                              4